DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments
Applicants’ response filed on 12/1/2021 has been fully considered. Claims 5, 10 and 14 cancelled and claims 1-4, 6-9, 11-13 and 15-19 are pending.

Reopening of Prosecution
In view of the appeal brief filed on 12/1/2021, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.  A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing at the end of the office action.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6-9, 11-13, 15-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Niu et al (WO 2014/120175) in view of Van Driesten et al (US 2005/0271864).
Regarding claim 1-4, and 6; Niu discloses a composition for a pre-treatment coating (paragraphs [0007] and [0008]) comprising binder in an amount from 10 wt% to 35 wt% (paragraph [0027]), wherein the binder is polyvinyl alcohol (paragraph [0026]), fixer in an amount of from 5 wt% to 50 wt% (paragraph [0024]), wherein the fixer can be a polyvalent metal salt selected from a list including calcium chloride (paragraph [0023]), latex particles in an amount from 10 wt% to 50 wt% (paragraph [0031]), wherein the latex particles can be a cationic acrylate latex (paragraph [0028]), surfactant present in an amount of about 1.5 wt% (paragraph [0034]) and wherein the amounts of fixer, binder and latex particles are based on a total amount present in the pre-treatment coating after removal of evaporative solvent (paragraphs [0024], [0027] and [0031])

The fixer of a polyvalent metal salt of calcium chloride reads on the claimed cationic salt as claimed in claim 1 as it reads on one of applicant’s preferred materials for the cationic salt. The latex particles read on the claimed latex polymer as claimed in claim 2. The cationic acrylate latex reads on the claimed cationic latex polymer as claimed in claim 3. The amount of binder reads on the claimed amount of polyvinyl alcohol as claimed in claim 4. The calcium chloride reads on the claimed cationic salt comprising a cation of a metal of calcium as claimed in claim 6. 
The amount of fixer, the amount of latex particles and the combined amounts of fixer, binder of polyvinyl alcohol and latex particles overlaps the claimed ranges for the amount of cationic salt as claimed in claim 1, the amount of latex polymer as claimed in claim 2 and the total amount of polyvinyl alcohol, cationic salt and latex polymer based on the dry components of the primer composition as claimed in claim 2.
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to have a pre-treatment coating in a state to receive inkjet or other printing inks (paragraph [0010]). It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The amount of about 1.5 wt% for the surfactant in Niu is sufficiently close to the claimed endpoint of 2 wt% for the surfactant that it would be obvious.


It is apparent, however, that the instantly claimed amount of 2 wt% for the surfactant and that taught by Niu are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”. 
In light of the case law cited above and given that there is only a “slight” difference between the amount of about 1.5 wt% disclosed by Niu and the amount disclosed in the present claims and further given the fact that no criticality is disclosed in the present invention with respect to the amount of surfactant, it therefore would have been obvious to one of ordinary skill in the art that the amount of 2 wt% of surfactant disclosed in the present claims is but an obvious variant of the amounts disclosed in Niu, and thereby one of ordinary skill in the art would have arrived at the claimed invention.

Niu does not appear to explicitly disclose the composition comprising an inorganic pigment in a non-zero amount that is 5 wt% or less of all dry components of the primer composition.

However, van Driesten discloses an ink receptive coating composition (paragraph [0170]) comprising one or more fillers (paragraphs [0170] and [0171]), wherein the amount of filler ranges from about 0 to about 10% by weight based on the total weight of polyester resin in the ink receptive coating composition (paragraph [0170] and [0171]) and wherein the filler comprises clay (paragraph [0170] and [0171]).
The amount of filler SYLOID 234 in Example B is 4.22% by dry weight of the in receptive layer [(0.10/23.72) x 100%].
While it is noted that example B uses silica, Van Driesten states that silica and clay can be used interchangeability as fillers. The examiner is pointing to example B to show that filler can be present in an amount of 4.22% within the ink receptive coating.

	
Niu and van Driesten are analogous art because they are from the same field of compositions for ink jet inks. Niu is drawn to a composition for a pre-treatment coating (see paragraphs [0007] and [0008] of Niu). van Driesten is drawn to an ink receptive coating composition (see paragraph [0170]).
It would have been obvious to one of ordinary skill in the art having the teachings of Niu and van Driesten before him or her, to modify the composition of Niu to added the filler of van Driesten in an amount of 4.22% by weight of clay because Niu discloses the presence of filler within the composition and the filler of clay in an amount of 4.22% would be a suitable filler as it’s known to provide a desired amount of whitening which is beneficial for an ink receptive layer.


Regarding claim 7, Niu discloses the composition comprising the binder being a polyvinyl alcohol (paragraph [0026]).
The binder being a polyvinyl alcohol reads on the claimed primer composition being substantially devoid of other water-soluble polymers other than polyvinyl alcohol. Example 3 and Table 3 provide an embodiment where the binder is only polyvinyl alcohol.

Regarding claim 8, Niu discloses the composition comprising a wax (paragraph [0013]).

Regarding claims 9 and 16, Niu disclose the composition comprising the binder of polyvinyl alcohol having a degree of hydrolysis from 72% to 99% and a weight average molecular weight from about 1,000 Mw to 500,000 Mw (paragraph [0026]).
The molecular weight range for the polyvinyl alcohol overlaps the claimed ranges for the weight average molecular weight of the polyvinyl alcohol as claimed in claims 9 and 16.
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to have a pre-treatment coating in a state to receive inkjet or other printing inks (paragraph [0010]). It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claims 11-13, Niu discloses a method comprising coating a substrate with a pre-treatment coating and drying the pre-treatment coating (paragraph [0037]), wherein the substrate is a print media (paragraph [0036]), wherein the pre-treatment coating is formed from a composition comprising binder in an amount from 10 wt% to 35 wt% (paragraph [0027]), wherein the binder is polyvinyl alcohol (paragraph [0026]), fixer in an amount of from 5 wt% to 50 wt% (paragraph [0024]), wherein the fixer can be a polyvalent metal salt selected from a list including calcium chloride (paragraph [0023]), latex particles in an amount from 10 wt% to 50 wt% (paragraph [0031]), wherein the latex particles can be a cationic acrylate latex (paragraph [0028]), surfactant present in an amount of up to about 1.5 wt% (paragraph [0034]) and wherein the amounts of fixer, binder and latex particles are based on a total; amount present in the pre-treatment coating after removal of evaporative solvent (water) (paragraphs [0024], [0027] and [0031])
The substrate being a print media reads on the claimed media substrate. The fixer of a polyvalent metal salt of calcium chloride reads on the claimed cationic salt as claimed in claim 11 as it reads on one of applicant’s preferred materials for the cationic salt. The latex particles read on the claimed latex polymer as claimed in claim 12. The amount of binder reads on the claimed amount of polyvinyl alcohol as claimed in claim 13. 


The amount of fixer, the amount of latex particles and the combined amounts of fixer, binder of polyvinyl alcohol and latex particles overlaps the claimed ranges for the amount of cationic salt as claimed in claim 11, the amount of latex polymer as claimed in claim 12 and the total amount of polyvinyl alcohol, cationic salt and latex polymer based on the dry components of the primer composition as claimed in claim 12.
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to have a pre-treatment coating in a state to receive inkjet or other printing inks (paragraph [0010]). It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The amount of about 1.5 wt% for the surfactant in Niu is sufficiently close to the claimed endpoint of 2 wt% for the surfactant that it would meet it.

The only deficiency of Niu is that Niu disclose the amount of surfactant being up to about 1.5 wt%, while the present claims require 2 wt% of surfactant. 
It is apparent, however, that the instantly claimed amount of 2 wt% for the surfactant and that taught by Niu are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a 
In light of the case law cited above and given that there is only a “slight” difference between the amount of 1.5 wt% disclosed by Niu and the amount disclosed in the present claims and further given the fact that no criticality is disclosed in the present invention with respect to the amount of surfactant, it therefore would have been obvious to one of ordinary skill in the art that the amount of 2 wt% of surfactant disclosed in the present claims is but an obvious variant of the amounts disclosed in Niu, and thereby one of ordinary skill in the art would have arrived at the claimed invention.

Niu does not appear to explicitly disclose the composition comprising an inorganic pigment in a non-zero amount that is 5 wt% or less of all dry components of the primer composition.
However, van Driesten discloses an ink receptive coating composition (paragraph [0170]) comprising one or more fillers (paragraphs [0170] and [0171]), wherein the amount of filler ranges from about 0 to about 10% by weight based on the total weight of polyester resin in the ink receptive coating composition (paragraph [0170] and [0171]) and wherein the filler comprises clay (paragraph [0170] and [0171]).
The amount of filler SYLOID 234 in Example B is 4.22% by dry weight of the in receptive layer [(0.10/23.72) x 100%].

It would have been obvious to one of ordinary skill in the art having the teachings of Niu and van Driesten before him or her, to modify the composition of Niu to added the filler of van Driesten in an amount of 4.22% by weight of clay because Niu discloses the presence of filler within the composition and the filler of clay in an amount of 4.22% would be a suitable filler as it’s known to provide a desired amount of whitening which is beneficial for an ink receptive layer.

Regarding claims 15 and 19, Niu discloses a coated print media a pre-treatment coating coated and dried on the substrate (paragraph [0037]), wherein the substrate is a print media (paragraph [0036]), wherein the pre-treatment coating is formed from a composition comprising binder in an amount from 10 wt% to 35 wt% (paragraph [0027]), wherein the binder is polyvinyl alcohol (paragraph [0026]), fixer in an amount of from 5 wt% to 50 wt% (paragraph [0024]), surfactant present in an amount of up to about 1.5 wt% (paragraph [0034]) and wherein the fixer can be a polyvalent metal salt selected from a list including calcium chloride (paragraph [0023]).
The substrate being a print media reads on the claimed media substrate. The fixer of a polyvalent metal salt of calcium chloride reads on the claimed cationic salt as it reads on one of applicant’s preferred materials for the cationic salt. The amount of binder reads on the claimed amount of polyvinyl alcohol. 
The amount of fixer overlaps the claimed range of the cationic salt.
In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The amount of about 1.5 wt% for the surfactant in Niu is sufficiently close to the claimed endpoint of 2 wt% for the surfactant that it would meet it.

The only deficiency of Niu is that Niu disclose the amount of surfactant being up to about 1.5 wt%, while the present claims require 2 wt% of surfactant. 
It is apparent, however, that the instantly claimed amount of 2 wt% for the surfactant and that taught by Niu are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”. 
In light of the case law cited above and given that there is only a “slight” difference between the amount of 1.5 wt% disclosed by Niu and the amount disclosed in 

Niu does not appear to explicitly disclose the composition comprising an inorganic pigment in a non-zero amount that is 5 wt% or less of all dry components of the primer composition.
However, van Driesten discloses an ink receptive coating composition (paragraph [0170]) comprising one or more fillers (paragraphs [0170] and [0171]), wherein the amount of filler ranges from about 0 to about 10% by weight based on the total weight of polyester resin in the ink receptive coating composition (paragraph [0170] and [0171]) and wherein the filler comprises clay (paragraph [0170] and [0171]).
The amount of filler SYLOID 234 in Example B is 4.22% by dry weight of the in receptive layer [(0.10/23.72) x 100%].
While it is noted that example B uses silica, Van Driesten states that silica and clay can be used interchangeability as fillers. The examiner is pointing to example B to show that filler can be present in an amount of 4.22% within the ink receptive coating.
It would have been obvious to one of ordinary skill in the art having the teachings of Niu and van Driesten before him or her, to modify the composition of Niu to added the filler of van Driesten in an amount of 4.22% by weight of clay because Niu discloses the presence of filler within the composition and the filler of clay in an amount of 4.22% 
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to have the desired amount of whitening for the ink receptive layer due to the color of the filler. It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 18, given that the composition of Niu in view of van Driesten is the same as the structure of the primer composition as claimed in claim 1, the composition of Niu in view of van Driesten would intrinsically be acidic.


Claims 1, 4, 6-8, 11, 13, 15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Dannhauser et al (US 2013/0293647) in view of Shih et al (US 2003/0050379).
Regarding claims 1, 4 and 6-7 and 19; Dannhauser discloses a pre-treatment composition for a topcoat layer (paragraph [0030]), wherein the pre-treatment composition comprises dry solids coat weight of 30-98 wt% of one or more aqueous salts of multivalent metal cations (paragraph [0049]), 1-69 wt% of polymer binder 
	The amount of inorganic particles would overlap the claimed range of less than or equal to 5% but more than 0, the amount of polyvinyl alcohol overlaps the claimed ranges in claims 1 and 4. The polymer binder comprising a polyvinyl alcohol reads on the claimed primer composition being devoid of water-soluble polymers other than polyvinyl alcohol.
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to have a coating that would provide the desired ink adhesion to a substrate. It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Dannhauser does not appear to explicitly disclose the pre-treatment composition comprising the amount of surfactant being from 2 wt% to 5 wt% of dry components in the primer composition.


It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to have reduced surface tension in order to provide a uniform coating thickness that covers the entire surface of a substrate. It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Dannhauser and Shih are analogous art because they are from the same field of ink jet printing compositions. Dannhauser is drawn to a pre-treatment composition for inkjet printing (see paragraph [0030] of Dannhauser). Shih is drawn to an ink-receptive composition (see paragraph [0032] od Shih).
It would have been obvious to one of ordinary skill in the art having the teachings of Dannhauser and Shih before him or her, to modify the pre-treatment composition of Dannhauser to include the surfactant of Shih in the pre-treatment composition of Dannhauser because having the surfactant in the required amount provides reduced surface tension in order to provide a uniform coating thickness that covers the entire surface of a substrate while using too much surfactant as taught by Shin could lead to bubbling within the coating (shin paragraph [0032]).

Regarding claim 8, Dannhauser discloses the pre-treatment composition comprising the particles of polymer comprising wax (paragraph [0040])

Regarding claims 11 and 13; Dannhauser discloses a method comprising applying a topcoat layer on a paper (paragraph [0036]), wherein the topcoat layer is formed from a pre-treatment composition comprises dry solids coat weight of 30-98 wt% of one or more aqueous salts of multivalent metal cations (paragraph [0049]), 1-69 wt% of polymer binder (paragraph [0049]), 1-10 wt% of particles comprised of polymer (paragraph [0049]), water (paragraph [0038]) and inorganic particles provided that relative concentration preferences of the invention are still met (paragraph [0050]); wherein the polymer binder comprises polyvinyl alcohol (paragraph [0030]), wherein the aqueous salt comprises calcium chloride (paragraph [0039]) and wherein the inorganic particle comprises clay (paragraph [0050]).
	The amount of inorganic particles would overlap the claimed range in combination with meeting the concentration preferences for the inorganic pigment and the amount of polyvinyl alcohol overlaps the claimed ranges in claims 11 and 13. 
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to have a coating would provide the desired ink adhesion to a substrate. It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Dannhauser does not appear to explicitly disclose the pre-treatment composition comprising the amount of surfactant being from 2 wt% to 5 wt% of dry components in the primer composition.
However, Shih discloses an ink-receptive composition comprising up to 10% on a dry weight basis of one or more surfactants (paragraph [0032]).  The amount of surfactant overlaps the claimed dry amount of surfactant.
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to have reduced surface tension in order to provide a uniform coating thickness that covers the entire surface of a substrate. It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
It would have been obvious to one of ordinary skill in the art having the teachings of Dannhauser and Shih before him or her, to modify the pre-treatment composition of Dannhauser to include the surfactant of Shih in the pre-treatment composition of Dannhauser because having the surfactant in the required amount provides reduced surface tension in order to provide a uniform coating thickness that covers the entire 

Regarding claim 15, Dannhauser discloses an inkjet receiving medium comprising paper and a topmost layer (paragraphs [0037] and [0038]), wherein the topcoat layer is formed from a pre-treatment composition comprises dry solids coat weight of 30-98 wt% of one or more aqueous salts of multivalent metal cations (paragraph [0049]), 1-69 wt% of polymer binder (paragraph [0049]), 1-10 wt% of particles comprised of polymer (paragraph [0049]), water (paragraph [0038]) and inorganic particles provided that relative concentration preferences of the invention are still met (paragraph [0050]); wherein the polymer binder comprises polyvinyl alcohol (paragraph [0030]), wherein the aqueous salt comprises calcium chloride (paragraph [0039]) and wherein the inorganic particle comprises clay (paragraph [0050]).

The amount of inorganic particles would overlap the claimed range in combination with meeting the concentration preferences for the inorganic pigment and the amount of polyvinyl alcohol overlaps the claimed ranges in claim 15. 
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to have a coating would provide the desired ink adhesion to a substrate. It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Dannhauser does not appear to explicitly disclose the pre-treatment composition comprising the amount of surfactant being from 2 wt% to 5 wt% of dry components in the primer composition.
However, Shih discloses an ink-receptive composition comprising up to 10% on a dry weight basis of one or more surfactants (paragraph [0032]).  The amount of surfactant overlaps the claimed dry amount of surfactant.
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to have reduced surface tension in order to provide a uniform coating thickness that covers the entire surface of a substrate. It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
It would have been obvious to one of ordinary skill in the art having the teachings of Dannhauser and Shih before him or her, to modify the pre-treatment composition of Dannhauser to include the surfactant of Shih in the pre-treatment composition of Dannhauser because having the surfactant in the required amount provides reduced surface tension in order to provide a uniform coating thickness that covers the entire 

Regarding claim 17, Dannhauser discloses the pre-treatment composition does not require wax as soft polymers can be added within the composition and wax is optional (paragraph [0040]).

Regarding claim 18, given that the pre-treatment composition of Dannhauser in view of Shih is the same as the structure of the primer composition as claimed in claim 1, it is clear that the pre-treatment composition of Dannhauser in view of Shih would intrinsically be acidic.  Given that Dannhauser discloses clay, which is one of Applicant’s preferred materials for the inorganic pigment, it is clear that the clay of Dannhauser would intrinsically be compatible with acid.


Claims 2-3, 9, 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Dannhauser et al (US 2013/0293647) in view of Shih et al (US 2003/0050379) in further view of Niu et al (WO 2014/120175).
Dannhauser and Shih are relied upon as described above.
Regarding claims 2-3, 9, 12 and 16; Dannhauser and Shih do not appear to explicitly disclose the pre-treatment composition comprising latex polymer in an amount from 26 wt% to 50 wt% of all dry components of the primer composition as claimed in claims 2 and 12, the latex polymer being a cationic latex polymer as claimed in claim 3, 

However, Niu disclose a composition for a pre-treatment coating (paragraphs [0007] and [0008]) comprising latex particles in an amount from 10 wt% to 50 wt% (paragraph [0031]), wherein the latex particles can be a cationic acrylate latex (paragraph [0028]) and a binder of polyvinyl alcohol having a degree of hydrolysis from 72% to 99% and a weight average molecular weight from about 1,000 Mw to 500,000 Mw (paragraph [0026]).
The amount of latex particles and the molecular weight range for the polyvinyl alcohol overlaps the claimed ranges for the amount of latex polymer and weight average molecular weight of the polyvinyl alcohol as claimed in claims 2, 9, 12 and 16.
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to have a pre-treatment coating in a state to receive inkjet or other printing inks. It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).


Dannhauser, Shish and Niu are analogous art because they are from the same field of ink jet printing compositions. Dannhauser is drawn to a pre-treatment composition for inkjet printing (see paragraph [0030] of Dannhauser). Shih is drawn to an ink-receptive composition (see paragraph [0032] od Shih). Niu is drawn to a composition for a pre-treatment coating (see paragraphs [0007] and [0008] of Niu).
It would have been obvious to one of ordinary skill in the art having the teachings of Dannhauser, Shih and Niu before him or her, to modify the pre-treatment composition of Dannhauser and Shih to include the latex particles of Niu in the pre-treatment composition of Dannhauser because having the required latex particles provides the desired adhesion for the components in the pre-treatment layer as Dannhauser does disclose the use of latex within the coating.
As to the molecular weight and degree of hydrolysis, given the equivalence and interchangeability of polyvinyl alcohol, which is disclosed by Dannhauser and the binder of polyvinyl alcohol having a degree of hydrolysis from 72% to 99% and a weight average molecular weight from about 1,000 Mw to 500,000 Mw as taught by Niu set forth above, it would have been obvious to one of ordinary skill in the art having the teachings of Dannhauser and Niu before him or her, to use the of polyvinyl alcohol having a degree of hydrolysis from 72% to 99% and a weight average molecular weight from about 1,000 Mw to 500,000 Mw for the polyvinyl alcohol of Dannhauser as it would be a suitable alternative to use the polyvinyl alcohol of Niu.



Response to Arguments
Applicant’s arguments, see pages 11-13, filed 12/1/2021, with respect to the 112(a) rejection has been fully considered and are persuasive.  The 112(a) rejection of has been withdrawn. 
Applicant’s arguments, see pages 13-24, filed 12/1/2021, with respect to the 103 rejections of claims 1-4, 6-9, 11-13, 15-16 and 18-19 over Niu in view of Saito and claims 1-4, 6-9, 11-13 and 15-19 over Mukai in view of Niu in further view of Saito have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATHAVARAM I REDDY whose telephone number is (571)270-7061. The examiner can normally be reached Monday-Friday 9:00 AM-6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SATHAVARAM I REDDY/Examiner, Art Unit 1785    
                   
                                                                                                                                                                                 /CHRISTOPHER M POLLEY/Primary Examiner, Art Unit 1785                                                                                                                                                                                                        




A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:

/MARK RUTHKOSKY/Supervisory Patent Examiner, Art Unit 1785